             Case 4:18-cv-04638-HSG Document 41 Filed 12/14/18 Page 1 of 4


 1 Marc Belloli (SBN: 244290)
       mbelloli@feinday.com
 2 FEINBERG     DAY ALBERTI LIM
   & BELLOLI LLP
 3 1600 El Camino Real, Suite 280
   Menlo Park, California 94025
 4 Tel: 650.618.4360
   Fax: 650.618.4368
 5
   Patrick J. Conroy (admitted pro hac vice)
 6     pconroy@bcpc-law.com
   T. William Kennedy Jr. (admitted pro hac vice)
 7     bkennedy@bcpc-law.com
   Daniel F. Olejko (admitted pro hac vice)
 8     dolejko@bcpc-law.com
   BRAGALONE CONROY PC
 9 2200 Ross Ave., Suite 4500W
   Dallas, Texas 75201
10 Tel: (214) 785-6670
   Fax: (214) 785-6680
11
   Attorneys for Specially Appearing
12 Defendant Vista Peak Ventures, LLC
13                            UNITED STATES DISTRICT COURT

14                         NORTHERN DISTRICT OF CALIFORNIA

15                                     OAKLAND DIVISION

16
     AU OPTRONICS CORPORATION                   Case No. 4:18-cv-04638-HSG
17   AMERICA, a California corporation,
                                                SPECIALLY APPEARING DEFENDANT
18                        Plaintiff,            VISTA PEAK VENTURES, LLC’S
                                                RESPONSE TO AU OPTRONICS
19          vs.                                 CORPORATION AMERICA’S
                                                STATEMENT OF RECENT DECISION
20   VISTA PEAK VENTURES, LLC,
                                                Date:        November 29, 2018
21                        Defendant.            Time:        2:00 p.m.
                                                Courtroom:   2
22                                              Judge:       Hon. Haywood S. Gilliam, Jr.

23
24
25
26

27
28
28


     RESPONSE TO STATEMENT OF RECENT DECISION                            4:18-cv-04638-HSG
               Case 4:18-cv-04638-HSG Document 41 Filed 12/14/18 Page 2 of 4



 1          Specially Appearing Defendant Vista Peak Ventures, LLC (“VPV”) hereby submits this

 2 response to AU Optronics Corporation America’s Statement of Recent Decision (Dkt. 40). Should

 3 the Court decide to consider the new case cited by AUO USA, VPV respectfully requests that it
 4 be permitted the opportunity to submit a supplemental brief to explain why that case is inapposite

 5 and distinguishable on the facts.
 6          Further, VPV respectfully requests that the Court consider a recent and relevant case from

 7 the Federal Circuit, Maxchief Investments Ltd. v. Wok & Pan, Ind., Inc., No. 2018-1121 (Fed. Cir.
 8 Nov. 29, 2018) (attached hereto as Exhibit A), including the following portion of the decision:
 9              Maxchief contends that Wok’s lawsuit against Staples in the Central District
                of California created sufficient contacts with Tennessee because the suit
10              sought a broad injunction against “all those in active concert” with Staples,
                including its “distributors,” and the distributor of Staples’ table was Meco,
11              a Tennessee resident. Appellant’s Br. at 16. Maxchief maintains that this
                lawsuit had “effects” in Tennessee because Wok’s requested injunction
12              would extend to Meco, and Maxchief would respond to any injunction by
                changing its Tennessee activities. According to Maxchief, the Staples
13              lawsuit therefore created jurisdiction under Calder v. Jones, 465 U.S. 783,
                791 (1984), where the Supreme Court held that a California court had
14              jurisdiction over two Florida newspapermen because their intentional
                conduct in Florida was calculated to cause injury in California.
15
                Contrary to Maxchief’s argument, it is not enough that Wok’s lawsuit might
16              have “effects” in Tennessee. Rather, jurisdiction “must be based on
                intentional conduct by the defendant” directed at the forum. Walden v. Fiore,
17              571 U.S. 277, 286 (2014); see 4A Charles Alan Wright & Arthur R. Miller,
                Federal Practice & Procedure § 1069.1 (4th ed. 2018) (“Wright & Miller”)
18              (“The ‘effects test’ continues to have viability, but only when the
                defendant’s conduct both has an effect in the forum state and was directed
19              at the forum state by the defendant . . . .”). In Calder, the defendants
                “expressly aimed” “their intentional, and allegedly tortious, actions” at
20              California: they relied on phone calls to California sources for their article,
                wrote the story about the plaintiff’s activities in California, and caused
21              reputational injury in California by writing the allegedly libelous article and
                causing it to be circulated in the state. See 465 U.S. at 788–90. “Indeed,
22              because publication to third persons is a necessary element of libel, the
                defendants’ intention tort [in Calder] actually occurred in California.”
23              Walden, 571 U.S. at 288 (internal citation omitted). By contrast, Wok’s
                lawsuit against Staples—filed in California against a California resident—
24              was directed at California, not Tennessee. The lawsuit alleged that the
                actions taken by a non-resident of Tennessee (Staples) infringed the patents.
25              The fact that the requested injunction might apply to a Tennessee resident
26              (Meco) and non-party to the action (acting in concert with the defendant) is
                too attenuated a connection to satisfy minimum contacts.
27
     Id. at 6-7 (emphasis in original).
28
                                      1
      RESPONSE TO STATEMENT OF RECENT DECISION                                     4:18-cv-04638-HSG
            Case 4:18-cv-04638-HSG Document 41 Filed 12/14/18 Page 3 of 4



 1   Dated: December 14, 2018            Respectfully submitted,
 2                                        /s/ Marc Belloli
                                         Marc Belloli (SBN: 244290)
 3                                            mbelloli@feinday.com
                                         FEINBERG DAY ALBERTI LIM
 4                                       & BELLOLI LLP
                                         1600 El Camino Real, Suite 280
 5                                       Menlo Park, California 94025
                                         Tel: 650.618.4360
 6                                       Fax: 650.618.4368
 7                                       Patrick J. Conroy (admitted pro hac vice)
                                             pconroy@bcpc-law.com
 8                                       T. William Kennedy Jr. (admitted pro hac vice)
                                             bkennedy@bcpc-law.com
 9                                       Daniel F. Olejko (admitted pro hac vice)
                                             dolejko@bcpc-law.com
10                                       BRAGALONE CONROY PC
                                         2200 Ross Ave., Suite 4500W
11                                       Dallas, Texas 75201
                                         Tel: (214) 785-6670
12                                       Fax: (214) 785-6680
13                                       Attorneys for Specially Appearing
                                         Defendant Vista Peak Ventures, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
     RESPONSE TO STATEMENT OF RECENT DECISION                      4:18-cv-04638-HSG
             Case 4:18-cv-04638-HSG Document 41 Filed 12/14/18 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on December 14, 2018, I electronically filed the foregoing document

 3 using the Court’s ECF system which will electronically serve the same upon all counsel of record.
 4
                                                /s/ Marc Belloli
 5                                              Marc Belloli (SBN: 244290)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     3
     RESPONSE TO STATEMENT OF RECENT DECISION                                 4:18-cv-04638-HSG
